Citation Nr: 0011398	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-23 757	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and aortic stenosis secondary to service-connected 
lumbosacral strain with traumatic arthritis and degenerative 
disc disease of the lumbar spine.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic arthritis and degenerative disc disease 
of the lumbar spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

FINDINGS OF FACT

1.  The veteran served on active duty from March 1942 to 
August 1945.

2.  On April 18, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, located 
in Nashville, Tennessee, that the veteran died on 
March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
           Robert P. Regan
	Member, Board of Veterans' Appeals

 



